DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  the following species in the reply filed on  10 February 2021  is acknowledged:
For azo compound of formula (I):
X1 and X2 is  NRC1Rd1  and   Ra1, Rc1 and   Rd1  is H;
	For the organic  amine:   carbohydrazide, claims 1-4 and 13-17.
Claims 5-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4  and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4636528 (Kamens).
Regarding claims 1-4, 13-14 and 17,  Kamens teaches an aqueous composition comprises water, a gas generating/blowing agent including carbohydrazide,  and an auxiliary blowing agent including  azodicarbonamide (col. 5,  line 14 and 20-21, col.7, line 63,  col. 9, line 35-40, claims  2 and 12), wherein the ratio of the auxiliary agent  such as azodicarbonamide to the blowing agent  such as carbohydrazide is 1: 5 to 5:1 (col.8, line 1-2), which is equivalent to a molar ratio of about 1:6.4  to 3.9:1, calculated by the examiner based on a molecular mass of 116 of azodicarbonamide and  a molecular mass of 90 of carbohydrazide, which overlaps with the claimed ratio of between 1:10  and 1:1.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the azodicarbonamide and  carbohydrazide at the instantly claimed ratio range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Kamens s further teaches that the amount of the carbohydrazide blowing agent is present in the amount from 0.1 to about 10 parts  per hundred parts of the resin composition (col.5, line 30-35 and claim 6),  which encompasses the claimed amount  of organic amines thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.   
Since  Kamens teaches the weight ratio of the ratio of azodicarbonamide to carbohydrazide is 1: 5 to 5:1 (col.8, line 1-2), thus the azodicarbonamide is present in the amount of about 0.1 to about 10 parts  per hundred parts of the resin composition  at a ratio of azodicarbonamide to carbohydrazide of 1:1,  which encompasses the claimed amount  of the azo compound thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.   
Regarding the pH of the composition, since Kamens teaches the same organic amine compound in the same amount , one of ordinary skill in the art would expect that  the pH of the aqueous solution of Kames would inherently encompass the claimed range as pH of the aqueous solution attributes to the organic amine compound in the absence of other acidic /basic compounds.
Regarding claim 15,  Kamens teaches the composition may comprise  a surfactant such as soaps (col.8, line 10-15), which meets  a foaming surfactant. 
Regarding claim 16,  Kamens teaches the composition may comprise clays (col. 8,line 49), which meets the limitation of viscosifier. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768